—Appeal by the defendant from a judgment of the County Court, Suffolk County (Weber, J.), rendered March 2, 2001, convicting him of robbery in the first degree (two counts), assault in the first degree (two counts), robbery in the second degree, and robbery in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Under the circumstances of this case, the County Court providently exercised its discretion in denying the defendant’s request for an adjournment of the sentencing hearing (see CPL 390.50 [2] [a]; 400.21 [6]; People v Singleton, 41 NY2d 402; People v Melvin, 223 AD2d 604; People v Russo, 172 AD2d 295, 296).
The defendant’s remaining contentions are without merit. Santucci, J.P., Smith, Krausman, H. Miller and Adams, JJ., concur.